Title: Enclosure No. 3: Accot. Sales of 50,000 Guilders, Government Bills on Amsterdam, 12 January 1793
From: Baltimore Office of Discount & Deposit,Harris, David
To: 



No. 3
Accot. Sales of 50,000. Guilders, Government Bills on Amsterdam, at the Baltim Office of Disct. & Dept.

Date
Number.
Purchasers.
Amot. Guilds.
Price ⅌ Guilder
Time of Credit
Principal in Dollars & Cents
Interest in Dollars & Cents
Total in Dollars & Cents.


1792





Cents & Mills






July
26

653
Ghequeire & Holmes
4.000
@ 40.7
60 days
1.628. 00
16. 28
1,644 28



“

654
Ditto
4.000
@ do.
120 do.
1.628. 00
32 56
1,660 56



“
{
631
George Grundy
8,000
@ do.
60 & 120 do.
3.256. 00
29. 34

   
   of which 1300. dollrs. was paid at the time of Sale, which is the reason for the Interest on this, apppearing less, than the same sum, immediately above.

 3,285. 34




684










“

641
William Van Wyck
3.000
@ do.
60 & 120 do.
1.221. 00
18 31
1,239 31



“

685
Rutien & Konecke
6.000
@ do.
60 & 120 do.
2.442. 00
36 63
2,478 63


August
6

660
Henry Schroeder
4.000
@ do.
60 & 120 do.
1.628 00
24 42
1,652. 42



“

664
William Taylor.
5.000
@ do.
60 & 120 do.
2.035 00
30 52
2,065 52



“

696
Adrian Valck
7.000
@ do.
60 & 120 do.
2.849 00
42. 74
2,891 74



“

713
Nicholas Slubey & Co.
9.000
@ do.
60 & 120 do.
3.663 00
54 94
3,717 94







50,000


20,350 00
285. 74

   
   Total, and paid agreably to the Credit given.

 20.635 74



Baltimore Office of Discount & Deposit. January 12th. 1793
David HarrisCashr.

